 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
11
      BRIAN HOFER, et al,                               Case No. 3:19-cv-02205-JSC
12
                         Plaintiffs,
13                                                      PLAINTIFFS’ OPPOSITION TO
             v.                                         VIGILANT SOLUTIONS’ MOTION TO
14                                                      DISMISS
      KYLE EMLEY, et al.,
15                                                      Hearing: Sept. 12, 2019, 9:00 a.m.
                                                        Courtroom F, 15th Floor
16                       Defendants.
17
18
19          Plaintiffs oppose Defendant Vigilant Solutions, LLC’s Motion to Dismiss based upon the
20   following:
21
22                                       I.    INTRODUCTION
23          The Court should deny Defendant Vigilant Solutions, LLC’s Motion to Dismiss Plaintiffs’
24   negligence claim because they have alleged that Vigilant failed to update its list of stolen vehicles
25   it stores in connection with its automated license plate readers, and that such failure caused
26   Contra Costa County Sheriff’s Deputies to stop them while driving and use force against them.
27   Vigilant has a duty to keep accurate records of stolen vehicles because it is reasonably foreseeable
28

     PLAINTIFFS’ OPPOSITION TO VIGILANT SOLUTIONS’ MOTION TO DISMISS
     3:19-cv-02205-JSC                                                                            Page 1
 1   that failing to do so will cause innocent drivers and passengers, such as Plaintiffs Brian and
 2   Jonathan Hofer, to be stopped by police. While the amount of damages foreseeable from
 3   Vigilant’s negligence may be debatable, its negligence was virtually certain to cause some
 4   amount of loss of liberty, which it did. Vigilant’s reliance on information from government
 5   websites to try to refute the allegations in the Amended Complaint is improper, since that
 6   information does not meet the requirement of Federal Rule of Evidence 201 that judicially
 7   noticed facts are “not subject to reasonable dispute” because they “can be accurately and readily
 8   determined from sources whose accuracy cannot reasonably be questioned.”
 9                                                 II.    FACTS
10           Defendant Vigilant Solutions, LLC (Vigilant) makes automated license plate readers
11   (ALPRs) and hosts the data used by those readers. Am. Compl. ¶ 61. Defendant Deputy Gant of
12   the Contra Costa Sheriff’s Office stopped Plaintiffs Brian and Jonathan Hofer based upon an
13   erroneous “hit” from Vigilant’s ALPR indicating that the car they were in was stolen. Id. ¶¶ 31,
14   36, 43. The San José police department reported that the car Brian rented was actually not stolen
15   or had been recovered in a manner that notified Vigilant that the car should not be on its stolen
16   vehicle list. Id. ¶ 62. Nevertheless, Vigilant failed to update its list of stolen vehicles, such that the
17   car remained in Vigilant’s ALPR system until at least November 25, 2018, when Contra Costa
18   County deputies stopped Brian and Jonathan. Id. ¶¶ 62-63. After Defendant Contra Costa County
19   deputies stopped Brian and Jonathan based upon the erroneous information provided by Vigilant,
20   the deputies proceeded to use excessive force against them and illegally search the car and their
21   belongings. Id. ¶¶ 36, 73-77.
22                                          III.         ARGUMENT
23           Plaintiffs do not dispute the elements of a negligence under California law set forth in
24   Vigilant’s Motion to Dismiss: (1) a legal duty to use due care; (2) a breach of that duty; (3)
25   causation; and (4) damages. Vigilant Mot. to Dismiss (Dkt 46) 6/10-11. Plaintiffs also do not
26   dispute Vigilant’s assertion that the chief factor in duty analysis is foreseeability of harm, and that
27   the foreseeability component of duty analysis is a legal issue. Id. 7/16-17.
28

     PLAINTIFFS’ OPPOSITION TO VIGILANT SOLUTIONS’ MOTION TO DISMISS
     3:19-cv-02205-JSC                                                                                Page 2
 1      A. Plaintiffs’ Adequately Allege a Negligence Claim Against Vigilant
 2          Vigilant has a duty to maintain accurate records of stolen vehicles because it is entirely
 3   foreseeable that maintaining inaccurate records will result in drivers of vehicles that are not stolen
 4   being stopped by police, at the very least, if not subjected to greater inconvenience and harm.
 5   Plaintiffs allege clearly that Vigilant breached its duty by failing to update its records when it was
 6   notified that the car Brian rented was recovered or had not been stolen. Am. Compl. ¶¶ 62-63.
 7   Under California law, Vigilant’s failure to maintain accurate records need only be a “substantial
 8   factor” in causing the harm suffered by Brian and Jonathan for it to be a legal cause. California
 9   Civil Jury Instruction (CACI) 430. “A substantial factor in causing harm is a factor that a
10   reasonable person would consider to have contributed to the harm. It must be more than a remote
11   or trivial factor. It does not have to be the only cause of the harm.” Id. There can be no doubt that
12   Vigilant’s failure to maintain accurate records contributed to the harm to Brian and Jonathan,
13   since the false “hit” provided by Vigilant’s ALPR caused Contra Costa County deputies to stop
14   Brian and Jonathan.
15          The extent of the damages sustained by Brian and Jonathan that are attributable to
16   Vigilant’s negligence may be disputed. At the very least, that negligence caused police to subject
17   Brian and Jonathan to a traffic stop. The Contra Costa County defendants have argued that based
18   on the erroneous hit from Vigilant’s ALPR, it was reasonable for them to point weapons at Brian
19   and Jonathan, handcuff them, throw Jonathan to the ground and put a gun to the back of his head
20   execution style, and detain them for 40 minutes. Contra Costa County Defs.’ Mot. to Dismiss
21   (Dkt 43) 1/27-2/2. If such outrageous conduct were, indeed, reasonable, it would be foreseeable
22   to Vigilant that its negligence would cause all the harm suffered by Brian and Jonathan.
23      B. Vigilant Cannot Rely on Inadmissible Evidence Outside the Record on a Motion to
           Dismiss
24
            Plaintiffs allege that Vigilant breached its duty to maintain accurate records of stolen
25
     vehicles, which records are transmitted to and relied upon by police agencies throughout
26
     California and the rest of the United States through its ALPR system. Am. Compl. ¶ 93. In
27
     response to this allegation, Vigilant tries to refute Plaintiffs’ allegation with an abundance of
28

     PLAINTIFFS’ OPPOSITION TO VIGILANT SOLUTIONS’ MOTION TO DISMISS
     3:19-cv-02205-JSC                                                                              Page 3
 1   information taken from government websites, which it would have the Court consider for its
 2   substance.
 3          Generally, a district court may not consider material outside the complaint when assessing
 4   its sufficiency under a Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th
 5   Cir. 2001). The court may, however, take judicial notice of matters of public record without
 6   converting the motion to dismiss into a motion for summary judgment. Khoja v. Orexigen
 7   Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018). “But a court cannot take judicial notice of
 8   disputed facts contained in such public records.” Id. Here, Vigilant asks the Court to take judicial
 9   notice of “facts” far afield of the Federal Rule of Evidence’s provision for facts “not subject to
10   reasonable dispute” because they “can be accurately and readily determined from sources whose
11   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.
12          Vigilant asks the Court to take judicial notice not just of the existence of the state and
13   federal government databases and policies it found on agency websites, but that those databases
14   and policies were used in the circumstances Plaintiffs alleged. Even more problematic, Vigilant
15   asks the Court to conclude, as a matter of law, that the databases and policies actually operated as
16   described on the government websites when Contra Costa County deputies apparently received
17   information from Vigilant’s ALPR on November 25, 2018, and used it as the basis to stop Brian
18   and Jonathan. Vigilant Mot. to Dismiss at nn.1-3. Of course, the Court has no way of knowing at
19   this stage of the litigation: (1) if the databases described in the websites Vigilant cites were the
20   databases Vigilant used on November 25, 2018, (2) if they were used, whether they actually
21   functioned in the matter described on the websites according to policy, and (3) whether Vigilant
22   has control over the data it stores on its equipment, regardless of its assertion that the agency that
23   entered the data into the databases described is responsible for modifying it. Vigilant Mot. to
24   Dismiss at 3 n.2.
25          The court’s decision in Ries v. Arizona Beverages USA LLC, 287 F.R.D. 523 (N.D. Cal.
26   2012), is instructive. The plaintiff putative class in Ries sued defendant beverage companies for a
27   several unfair business claims, alleging the representation of its iced tea as “all natural” was
28

     PLAINTIFFS’ OPPOSITION TO VIGILANT SOLUTIONS’ MOTION TO DISMISS
     3:19-cv-02205-JSC                                                                              Page 4
 1   misleading given that it contained high fructose corn syrup and citric acid. 287 F.R.D. at 527.
 2   Defendants moved for summary judgment and Plaintiffs requested judicial notice of
 3   correspondence from the United States Food and Drug Administration regarding a rejection of “a
 4   petition to change the name of High Fructose Corn Syrup to Corn Sugar” and other
 5   correspondence “expressing that FDA’s policy that a food may not be labeled “natural” if the
 6   product contains citric acid.” Id. at 542. Using language equally apt to this case, the court held:
 7   “The question of whether HFCS and citric acid are natural is central to the reasonable dispute
 8   between the parties over whether defendants’ labels are indeed misleading. It is not the proper
 9   subject of judicial notice. Plaintiffs’ request is denied.” Id. It is submitted that the facts upon
10   which Vigilant would have this Court dismiss Plaintiffs’ claim against it are more subject to
11   reasonable dispute than those in the Ries case.
12                                        IV.     CONCLUSION
13           For the foregoing reasons, Vigilant’s motion to dismiss Plaintiffs’ negligence claim
14   should be denied in its entirety.
15
                                                     Respectfully submitted,
16
                                                     /s/ Glenn Katon
17                                                   Glenn Katon
18                                                   ATTORNEY FOR PLAINTIFFS
19
20
21
22
23
24
25
26
27
28

     PLAINTIFFS’ OPPOSITION TO VIGILANT SOLUTIONS’ MOTION TO DISMISS
     3:19-cv-02205-JSC                                                                                Page 5
